DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 10; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 11/11/2021 regarding claims 1-9 have been fully considered but they are not persuasive. Regarding the 112(b) rejection argues in pg.7 of the remarks that “controller device” is understood by persons of ordinary skill in the art to have a define meaning. A controller device can be any type of controller and since the corresponding structure is missing it renders the claim indefinite. When means plus function language is employed invoking 112(f), what is commonly understood by persons of ordinary skill in the art does not absolve applicant from describing the explicit structure to be covered by that language.  Absent such structure applicant has failed to support the means plus function language.  Applicant argues in pg.8-9 of the remarks that Deutsh is silent about: “emit the radiation beam at a second radiation dosage level when the path of the radiation does not intersect the region of interest of the subject”. The examiner respectfully disagrees because in para. [0016] & [0018] Deutsh teaches applying a higher dose in the ROI and a lower dose in the background. However, the examiner changed the rejection of claim 9 and its dependent claims to better address all the limitations of claim 9. Therefore, the previous rejection is withdrawn.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 1 & 9 recite “controller device”. The word “device” is generic placeholder that invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is not present. Therefore, the claims cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 9 recite “controller device” the corresponding structure is not present in the specification. 
Claims 2-8 are rejected on the same basis as claims 1 for dependency reasons.


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 & 9 recite “controller device”. The word “device” is generic placeholder that invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is not present. Therefore, the claims cannot be interpreted and are indefinite. 
Claims 2-8 are rejected on the same basis as claim 1 for dependency reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10, 16 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herold (US 2014/0177782 A1; pub. Jun. 26, 2014).
Regarding claim 10, Herold discloses: arranging an adaptive collimator (fig.11-13 item 710) device between an x-ray transmitter (fig.11-13 item 708) and an x-ray detector (fig.11-13 item 718) of a gantry (para. [0020]-[0021]) for a computerized tomography scanner and emitting a radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest (para. [0042]) and emitting the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest, the second radiation dosage level being less than the first radiation dosage level and greater than 0 (para. [0042]).
Regarding claim 16, Herold discloses: selecting the region of interest before emitting a radiation beam (para. [0042]).
Regarding claim 19, Herold discloses: transitioning between the first radiation dosage level and the second radiation dosage level (para. [0042]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Tsukagoshi (US 2009/0202035 A1; pub. Aug. 13, 2009).
Regarding claim 1, Deutsh discloses in a first embodiment: a focused tomography system (fig.4) comprising: an x-ray transmitter (fig.4 item 12) that is configured to emit a radiation beam; an x-ray detector (fig.4 item 17) that is configured to detect incident radiation from the radiation beam: an adaptive collimator (fig.4 item 14) device arranged between the x-ray transmitter and the x-ray detector. In the first embodiment, Nishide et al. are silent:  a controller device connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray 
In a further embodiment, Deutsh discloses: a controller device connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray transmitter to emit the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest of the subject, the second radiation dosage level being less than the first radiation dosage level and greater than O (para. [0016], [0018]) motivated by the benefits for preserving healthy tissues. 
In light of the benefits for preserving healthy tissues, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Deutsh.
In the further embodiment, Deutsh is silent: the controller device is further configured to reconstruct an image within the region of interest and an image outside the region of interest at a same image quality level.
In a similar field of endeavor, Tsukagoshi discloses: the controller device is further configured to reconstruct an image within the region of interest and an image outside the region of interest at a same image quality level (fig.4 different dose exposure, para. [0086]) motivated by the benefits for constant noise level (Tsukagoshi para. [0086]).
In light of the benefits for constant noise level as taught by Tsukagoshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deutsh with the teaching Tsukagoshi.
Regarding claim 6, Deutsh discloses: the an x-ray detector is configured to sample the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0016], [0018]).
Regarding claim 7, Deutsh discloses: the x-ray transmitter that is configured to smoothly transition between the first radiation dosage level and the second radiation dosage level (para. [0016], [0018]).
Regarding claim 8, Deutsh discloses: reducing the second dose (para. [0016], [0018]). Deutsh is silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 2, Deutsh is silent about: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the opening within a range from fully opened to fully closed during each rotation of the x-ray transmitter around the subject.
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the opening within a range from fully opened to fully closed during each rotation of the x-ray transmitter around the subject (para. [0241]) motivated by the benefits for defining the radiation beam (Besson
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Besson in the apparatus of Deutsh.
Regarding claim 3, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter and the adaptive collimator device, wherein the pre- patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus radiation from the x-ray transmitter on the region of interest (claims 1 & 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2010/0119033 A1; pub. May 13, 2010).
Regarding claim 4, Deutsh is silent about: the adaptive collimator device is formed from aluminum, copper, or tungsten material.
In a similar field of endeavor, Li et al. disclose: the adaptive collimator device is formed from aluminum, copper, or tungsten material (para. [0013]) motivated by the benefits for effectively blocking radiation beam (Li et al. para. [0013]).
In light of the benefits for effectively blocking radiation beam as taught by Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Li et al. in the apparatus of Deutsh.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 5, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14). Deutsh
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter of Forthmann in the apparatus of Deutsh.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
Regarding claim 9, Deutsh is silent about: the controller device is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest.
In a similar field of endeavor, Raupach discloses: the controller device is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach para. [0018]).
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deutsh with the teachings of Raupach.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014) in view of Cao et al. (US 10,628,974 B2; pub. Apr. 21, 2020) and further in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
 Regarding claim 11, Herold discloses: detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level; detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; and the incident radiation at the second (see rejection of claim 1). Herold is silent about:  reconstructing, via a processor, an image of the region of interest, wherein high frequency components of the image are determined solely from the incident radiation at detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level; detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest.
In a similar field of endeavor, Cao et al. disclose: reconstructing, via a processor, an image of the region of interest, wherein high frequency components of the image are determined solely from the incident radiation at detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level (col.15 L12-19) motivated by the benefits for improved spatial resolution (Cao et al. col.15 L15-16).
In light of the benefits for improved spatial resolution as taught by Cao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herold with the teachings of Cao et al.
Cao et al. are silent about: detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest.
In a similar field of endeavor, Raupach discloses: detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level; the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Herold and Cao et al. with the teachings of Raupach.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 12, Herold is silent about: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at any lateral position within the scan field-of-view.
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at any lateral position within the scan field-of-view (para. [0241]) motivated by the benefits for defining the radiation beam (Besson para. [0028]).
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Herold with the teachings of Besson.

Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013).
Regarding claim 13, the combined references are silent about: arranging a pre-patient filter between the x-ray transmitter and the adaptive collimator device, wherein the pre-patient filter comprises 
In a similar field of endeavor, Deutsh discloses: arranging a pre-patient filter between the x-ray transmitter and the adaptive collimator device, wherein the pre-patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus a radiation beam from the x-ray transmitter on the region of interest (claims 1 & 2) motivated by the benefits for improved resolution and reduced scattering (Deutsh para. [0009]).
In light of the benefits for defining the radiation beam as taught by Deutsh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Herold and Besson with the teachings of Deutsh. 
Regarding claim 15, the combined references are silent about: the size of the opening and/or a positioning of the opening is adjusted during each rotation of the x-ray transmitter around a subject.
In a similar field of endeavor, Deutsh discloses: the size of the opening and/or a positioning of the opening is adjusted during each rotation of the x-ray transmitter around a subject (para. [0024] last 4 lines) motivated by the benefits for improved resolution and reduced scattering (Deutsh para. [0009]).
In light of the benefits for defining the radiation beam as taught by Deutsh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Herold and Besson with the teachings of Deutsh. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014) in view of Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 14, the combined references are silent about: arranging a pre-patient filter between the x-ray transmitter and the adaptive collimator device, wherein the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest.
In a similar field of endeavor, Deutsh discloses: arranging a pre-patient filter (fig.4 item 13) between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14) motivated by the benefits for improved resolution and reduced scattering (Deutsh para. [0009]).
In light of the benefits for defining the radiation beam as taught by Deutsh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Herold and Besson with the teachings of Deutsh.
Deutsh is silent about: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest.
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herold, Besson and Deutsh with the teachings of Forthmann.

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014) in view of Helm et al. (US 2012/0099697 A1; pub. Apr. 26, 2012).
Regarding claim 17, Herold is silent about: sampling the radiation beam at a same rate within the region of interest and outside the region of interest.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al.
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herold use the teachings of Helm et al. 
Regarding claim 18, Herold is silent about: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0 (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al. para. [0067]).
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herold use the teachings of Helm et al. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 2014/0177782 A1; pub. Jun. 26, 2014).
Regarding claim 20, Herold discloses: reducing the second dose (para. [0042]). Herold is silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884